DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Drawings
The drawings are objected to because rectangular boxes with reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The scope of claims 28-30 is unclear. It is unclear what further method step is set forth. The claims fail to actively set forth any steps or gerunds. The Examiner notes that “selection data” lacks antecedent basis. The claims recite the limitation "selection data" or “selection rule data”.  There is insufficient antecedent basis for this limitation in the claim.
The scope of claim 31 is unclear. The claim appears to recite subject matter directed to controlling the medical device which is not an actively claimed step. The claim further recites a list of medical devices which are outside the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 fails to specify a further limitation of the subject matter of claim 21 to which it refers, because claim 33 is completely outside the scope of claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of acquiring, clustering, and filtering patient data without significantly more. The claim(s) recite(s) the steps of acquiring patient data which describes medical information, acquiring cluster rule data which describes at least one clustering rule for clustering patient data, determining based on the patient data and the cluster rule, acquiring a filter rule for filtering the cluster or patient data, and determining filtered data based on the cluster data and the filter rule. This judicial exception is not integrated into a practical application because the steps merely recite the process of gathering and organizing data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and organizing information according to specific criteria. 
Claims 22-27, and 31 are dependent on claim 21 and includes all the limitations of claim 21. Therefore, claims 22-27, and 31 recite the same abstract idea of acquiring, clustering, and filtering patient data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine 
Claim 32 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim 32 recite the same abstract idea of acquiring, clustering, and filtering patient data. Claim 32 recites the additional step of acquiring atlas data which is merely additional data gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and organizing information according to specific criteria.
Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program which can encompass computer software or signal per se and does not constitute a statutory process, machine, manufacture, or a composition of matter. The Examiner further notes that the claim recites the abstract idea of claim 21 (see above).
Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of acquiring, clustering, and filtering patient data without significantly more. The claim(s) recite(s) the steps of acquiring patient data which describes medical information, acquiring cluster rule data which describes at least one clustering rule for clustering patient data, determining based on the patient data and the cluster rule, acquiring a filter rule for filtering the cluster or patient data, and determining filtered data based on the cluster data and the filter rule. This judicial exception is not integrated into a practical application because the steps merely recite the process of gathering and organizing data which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 2008/0208624).
Morita et al. discloses a computer-implemented method comprising acquiring patient data which describes medical information about a patient ([0011-0013]; [0044]); acquiring cluster rule data which describes at least one clustering rule for clustering the patient data ([0030]; [0092-0096]); determining cluster data based on the patient data and the cluster rule data ([0023]; [0029]; [0092-0096]); wherein the cluster data describes at least one cluster defining a cluster of medical information for at least one anatomic or physiological state of the patient ([0023]; [0029]; [0092-0096]); acquiring filter rule data which describes at least one filter rule for filtering at least one of the cluster data or the patient data ([0012-0013]; [0026-0027]); determining filtered data based on the cluster data and the filter rule data ([0012-0013]; [0026-0027]), wherein the filtered data describes a result of applying a filter rule to the medical information for at least one cluster described by the cluster data ([0026-0027]; [0041-0042]), wherein the result describes at least one of the following: an indication as to whether the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2008/0208624) in view of Maschke (US 2008/0171931).
Morita et al. does not teach controlling a medical device comprising a beam source or patient support unit for a radiation treatment apparatus, an imaging unit of a radiation treatment apparatus; or a robot for conducting a medical procedure. However, Maschke teaches in the same field of endeavor a system (Fig. 1) comprising a medical device ([0030]; radiation treatment apparatus; [0050]; robot [0029-0030]; support unit 10; [0040]), patient monitor, and data terminal for inputting and outputting patient data ([0035]; [0039]), patient monitor, and data terminal for inputting and outputting patient data ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art to for the computer of Morita et al. to be used with a medical device as taught by Maschke as it is well known for the system control in a treatment suite to control the medical device and access patient data ([0035]; [0039]).
Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschke (US 2008/0171931) in view of Morita et al. (US 2008/0208624).
Maschke teaches a system (Fig. 1) comprising a medical device ([0030]; radiation treatment apparatus; [0050]; robot [0029-0030]; support unit 10; [0040]), patient monitor, and data terminal for inputting and outputting patient data ([0035]; [0039]). Maschke does not teach the computer performing the steps of acquiring cluster rule data, determining cluster data, acquiring filter rule data, or determining filter data. However, Morita et al. teaches in the same field of endeavor a computer-implemented method comprising acquiring patient data which describes medical information about a patient ([0011-0013]; [0044]); acquiring cluster rule data which describes at least one clustering rule for clustering the patient data ([0030]; [0092-0096]); determining cluster data based on the patient data and the cluster rule data ([0023]; [0029]; [0092-0096]); wherein the cluster data describes at least one cluster defining a cluster of medical information for at least one anatomic or physiological state of the patient ([0023]; [0029]; [0092-0096]); acquiring filter rule data which describes at least one filter rule for filtering at least one of the cluster data or the patient data ([0012-0013]; [0026-0027]); determining filtered data based on the cluster data and the filter rule data ([0012-0013]; [0026-0027]), wherein the filtered data describes a result of applying a filter rule to the medical information for at least one cluster described by the cluster data ([0026-0027]; [0041-0042]), wherein the result describes at least one of the following: an indication as to whether the filter rule can be applied to the medical information ([0041-0042]; [0088]); an indication as to whether the medical information shall be removed from the cluster ([0042]; [0088]); an indication as to whether the medical information shall be used in a medical environment including at least one of: deep brain stimulation, or transcranial magnetic brain stimulation, or controlling a medical device on the basis of the result of applying the filter rule (laboratory test results, vital signs, fluids; order for laboratory test or treatment; [0042]). The Examiner notes that the particular medical information, cluster rule data, cluster data, filter rule data, filter data, and result are non-functional descriptive material which generally holds no patentable weight. The non-functional descriptive material generally links the claimed function to a particular technological 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.